Citation Nr: 18100282
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 14-30 588
DATE:
	April 4, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.
FINDING OF FACT
The Veterans service-connected disabilities do not preclude him from obtaining or maintaining gainful employment.
CONCLUSION OF LAW
The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran serviced on active duty from November 1966 to December 1970, to include service in the Republic of Vietnam.  This matter comes before the Board of Veterans Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veterans claim for entitlement to a TDIU.  
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 
In his June 2012 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the Veteran reported that he was unable to work due to his residuals of prostate cancer.  He stated that he last worked full time as a mechanic from 1972 to October 2002 and had a high school education.  The Board notes that, subsequent to the filing of his TDIU claim, the Veteran was also awarded service connection for posttraumatic stress disorder (PTSD) in October 2013.  In a November 2013 statement, the Veteran asserted that all of his service-connected disabilities prevented him from securing and maintaining substantially gainful employment. 
The law provides that a total disability rating based on individual unemployability due to service connected disabilities may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  To qualify for a TDIU the disabled person must be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent or more.  38 C.F.R. § 4.16(a).
The Veteran is currently service-connected for residuals of prostate cancer rated as 60 percent disabling, PTSD rated as 30 percent disabling, and erectile dysfunction associated with his prostate cancer residuals rated noncompensably.  His combined disability rating is 70 percent.  Therefore, the Veteran meets the criteria for TDIU consideration under 38 C.F.R. § 4.16(a). 
For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is entitled to a TDIU, neither the appellants nonservice-connected disabilities or advancing age may be considered.  
During the period on appeal, the Veteran has been provided with a number of VA medical examinations for his service-connected disabilities.  In a June 2011 genitourinary (GU) examination related to his service-connected prostate cancer residuals, the Veteran reported erectile dysfunction and urinary incontinence that required wearing absorbent material that must be changed more than four times per day, as well as erectile dysfunction due to prostate surgery.  No other complications were noted.  As to the occupational effect of his prostate cancer residuals, while noting that the Veteran was not employed due to retirement, the examiner noted that there would be a moderate effect on chores, shopping, exercise, sports recreation, shopping, and toileting.  The effects on bathing, dressing, and grooming were noted to be mild.  
At an additional GU examination in September 2013, the Veteran again reported urinary incontinence requiring absorbent material that must be changed more than four times per day.  In addition, the examiner also noted a voiding dysfunction of frequent urination that caused him to awaken to void three to four times per night as well as voiding intervals of less than one hour during the day.  Marked hesitancy and a markedly slow/weak stream were also noted.  The examiner opined that the functional impact of the Veterans prostate cancer residuals on his ability to work would be frequent trips to the bathroom which may sometimes be lengthy.  
As to the Veterans PTSD, upon VA examination in September 2013 he reported symptoms of anxiety, depressed mood, chronic sleep impairment, and disturbances of motivation and mood due to the stressors of his prostate cancer residuals as well as his combat experiences in the Republic of Vietnam.  After examination of the Veteran, the examiner opined that his PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation).  
The record is negative for any medical treatment reports in significant conflict with the above findings upon VA examination.  For example, while the Veteran also asserted upon VA GU examination in September 2013 that his prostate cancer residuals also caused fecal incontinence if his stools are loose, no actual finding of fecal incontinence was indicated by the examiner.  Moreover, the Veterans available medical treatment records are negative for fecal incontinence complaints, treatment, or observations.  Additionally, the Veterans VA treatment records are negative for any mental health treatment beyond group therapy sessions attended between June and September 2011.  At his final session, the Veteran reported that he felt he learned good tools to help with coping.  
Based on the foregoing, and while acknowledging that the Veterans service-connected disabilities affect employment, the Board finds that the probative evidence is against a finding that the Veteran is precluded from obtaining and maintaining a gainful occupation.  The Veteran has presented evidence of occupational limitation, but not an inability to secure and maintain employment. 
While VA examiners noted a moderate effect of his prostate cancer residuals on certain aspects of daily living, as well as the need for frequent and sometimes lengthy trips to the bathroom, it is not demonstrated that the Veteran would be precluded from sedentary employment or a work environment where reasonable accommodations could be made.  In addition, the VA PTSD examiner did not find that his symptoms resulted in total social and occupational impairment.  While the Veteran was noted as having anxiety, depressed mood, chronic sleep impairment, and disturbances of motivation and mood, the examiner did not find that his disability manifested a difficulty in establishing and maintaining effective work and social relationships or a difficulty in adapting to stressful circumstances.  The Veteran stated upon examination that he had always dealt with his psychiatric disorder by concentrating hard on work and learning.  Overall, the evidence suggests the Veteran could maintain employment in a setting where he was allowed to take bathroom breaks and the stress level was not high.  While this may preclude some employment, these limitations would still allow employment in a number of fields for a high school graduate with 30 years of experience in a structured work environment.  
The Board sympathizes with the Veteran and recognizes that his service-connected disabilities have had a notable and significant effect on his employment capabilities.  To the extent that the Veterans service-connected disabilities hinder his ability to obtain or maintain gainful employment, industrial impairment is already contemplated by the rating schedule and the Veterans current 70 percent disability evaluation.  Stated another way, evidence of occupational limitations is present in every case in which an evaluation has been assigned for a service-connected disability.  See 38 C.F.R. § 4.1 (explaining that disability evaluation percentages represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations and the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability); see also Van Hoose v. Brown, 4 Vet. App. at 363 (A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.).  If the Board were to accept the argument that evidence of occupational limitations due to a service-connected disability or disabilities necessarily constitutes evidence of unemployability, then entitlement to TDIU would be reasonably raised and warranted in every case where a Veteran challenged the assigned evaluation. 
In reaching the above determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veterans claim that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54-56.



Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Robert N. Scarduzio 

